This was a proceeding to charge the defendant as father of a bastard child of one Susannah Justis. The examination of the mother did not purport to have been on oath, nor to have been taken within three years after the birth of the child. The defendant was bound to the county court, and he appeared and moved that the proceedings should be quashed. That was refused, and he appealed to the Superior Court, where the motion was allowed, and therefrom the Solicitor for the State appealed.
In S. v. Ledbetter, ante, 242, we have given our reasons for affirming a similar judgment quashing proceedings in bastardy where the examination did not appear to have been taken in due time. *Page 189 
The present is still a stronger case, since it is unquestionable that an examination not appearing to have been taken on oath is radically defective.
PER CURIAM.                                              Affirmed.